Citation Nr: 1711306	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  16-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for mucosa associated lymphoid tissue (MALT) lymphoma/non-Hodgkin's lymphoma.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1974.  There are an additional 4 months of service noted but the dates are unverified.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal ensued following a July 2010 rating decision which established service connection for the right big toe disorder and assigned a 10 percent rating, effective December 15, 2009.  Service connection was denied for cancer (unspecified), TMJ dysfunction, bilateral knee disorders, hypertension, and an acquired psychiatric disorder (bipolar disorder).  

Prior to a scheduled videoconference hearing in April 2016, the Veteran's attorney submitted a document requesting that it be canceled, noting that the Veteran did not wish to reschedule.  See 38 C.F.R. § 20.704(3) (2016).  

In a Board decision dated on June 8, 2016, the Board granted an increased rating of 20 percent for the right big toe, effective December 15, 2009, but denied service connection for MALT lymphoma/non-Hodgkin's lymphoma, TMJ dysfunction, bilateral knee disorders, hypertension, and an acquired psychiatric disorder, to include bipolar disorder, as well as entitlement to a TDIU.  In correspondence dated on June 22, 2016, the Veteran's attorney representative filed a motion to vacate the June 2016 Board decision as to the claims listed on the title page.  The grant of an increased rating for the service-connected right big toe was not to be disturbed.  The motion to vacate was granted in a December 2016 decision.  The case has now been returned to the Board for further appellate consideration.  


FINDING OF FACT

By way of a September 2016 written statement, received by the Board in October 2016, the Veteran withdrew from appeal the claims for service connection for MALT lymphoma/non-Hodgkin's lymphoma and hypertension.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of appeal are met with respect to the claim for service connection for MALT lymphoma/non-Hodgkin's lymphoma. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of appeal are met with respect to the claim for service connection for hypertension. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

Here, as noted above, the Board issued a decision in June 2016 denying the Veteran's claims. However, the Veteran, through his representative, submitted a request to vacate that decision in June 2016. That request was granted in December 2016. In the interim, and prior to the issuance of an appellate decision following the vacated June 2016 Board decision, the Veteran submitted a written statement in October 2016 in which he indicated that he wished to withdraw from appeal the claims for service connection for MALT lymphoma/non-Hodgkin's lymphoma and hypertension. Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed. 


ORDER

The appeal as to the claim of entitlement to service connection for MALT lymphoma/non-Hodgkin's lymphoma is dismissed.  

The appeal as to the claim of entitlement to service connection for hypertension is dismissed.  


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

Here, the Veteran's service treatment records, to include a November 1974 separation examination report, are negative for report of, treatment for, or diagnosis of TMJ dysfunction, bilateral knee conditions, or a psychiatric disorder.  Post service treatment records (private and VA) show that the Veteran was seen for  complaints of jaw pain in July 2012.  The Veteran gave a history of TMJ dysfunction at that time.  It was noted that he ground his teeth at night.  A private record dated in March 1995 reflects complaints associated with the left knee that had been present for four days.  No previous injury was indicated.  X-rays of the left knee in 1995 showed degenerative changes.  The record includes VA X-rays of both knees in April 2013.  At that time, mild to moderate degenerative changes in the knees were noted.  The VA records also reflect reports of depression.  When examined in April 2012, he suffered from depression and paranoid delusions.  A February 2012 "Service-Connected Questionnaire" includes the notation that the examiner was aware that the Veteran served in the military.  It was opined that his current psychiatric diagnosis was not possibly related to service.  It was also not possible that such was secondary to injury or disease of service origin.  Private and VA records from 2016 show diagnosis of bipolar disorder.  VA records from June 2016 reflect diagnosis of bilateral knee arthritis.  

The Board also notes that added to the record in January 2017 were additional private and VA records.  Records that were not previously of record include a July 2016 private examiner's report regarding the etiology of the Veteran's bipolar disorder.  The examiner opined that it was likely as not that the Veteran's bipolar disorder and schizophrenia and other psychotic disorders began to manifest during his military service.  She specifically noted that the Veteran related that he first lost touch with reality during service when he was at a fast food restaurant and began to think that others were out to kill him.  He said that he called security and was taken back to the base where it was suggested that he seek mental health treatment.  Also of record is a September 2016 report as provided by another private physician.  She opined that the Veteran's bilateral degenerative changes in the knees were at least as likely as not of service origin based on the Veteran's treatment during service for knee complaints.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005). He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a disability that requires medical testing to diagnose. Id.

Here, the Veteran has not been provided with VA examination concerning his claimed acquired psychiatric disorder or knee disorders, despite the presence in the record of multiple statements from the Veteran attesting to his having first developed psychiatric problems as well as knee pain in service that have continued to the present. Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must remand to obtain VA examination and medical nexus opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder and bilateral knee disorders. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for an acquired psychiatric disorder and bilateral knee disorders. 38 U.S.C.A. § 5103A (West 2014).

The Board further notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level. See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence unless this procedural right is waived by the Veteran. 38 C.F.R. § 19.31(b)(1) (2016). Here, however, after the issuance of the SSOC in January 2016, in which it addressed the issues on appeal, the AOJ obtained evidence pertinent to the Veteran's claims, in the form of records associated with his treatment at Kaiser Permanente. The AOJ, however, did not prepare an SSOC considering this newly received evidence, and no waiver of AOJ review of these documents has been submitted by the Veteran. To the contrary, the Veteran, through his representative, specifically requested in a January 2017 statement that the claims be remanded to the AOJ for initial consideration of the records in question.  Thus, a remand is required so that an SSOC may be issued.

As to the issue of entitlement to a TDIU, the Board finds that the service connection claims being remanded herein are inextricably intertwined with the claim for entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). The service connection issues must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination to determine the etiology of his acquired psychiatric disorder and his bilateral knee disorders. Notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims. See 38 C.F.R. § 3.655(b) (2016). The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner(s).

Psychiatric examination-The VA examiner must review the claims file and medical history, examine the Veteran, and assign a diagnosis for each acquired psychiatric disorder he currently experiences. For each such disability identified, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder began in or is otherwise etiologically linked to service. The Veteran's contentions that he first experienced psychiatric difficulties in service that have continued to the present, as well as the July 2016 private examiner's opinion, must be discussed in the context of any negative opinion.

Knee examination-The VA examiner must review the claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that his currently diagnosed arthritis in the knees began in or is otherwise etiologically linked to service. The Veteran's contentions that he first experienced knee problems in service that have continued to the present, as well as the September 2016 private examiner's report, must be discussed in the context of any negative opinion.

2.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims. Specific consideration must be given to all evidence received since the SOC was issued in January 2016, including in particular records recently obtained from the Veteran's treatment at Kaiser Permanente. The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


